Citation Nr: 0518095	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  95-12 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

WITNESSES AT HEARINGS ON APPEAL

Appellant, C. J., C. C.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from March to September 1983, 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The veteran has appealed March 2000 and October 2001 Board 
decisions, denying an evaluation greater than 10 percent for 
her service-connected lumbosacral strain, to the United 
States Court of Appeals for Veterans Claims (Court).  By 
orders dated in February 2001 and September 2003 the Court 
granted a joint motion and entered a decision, respectively, 
vacating and remanding the Board's decisions denying the 
appellant's claim for an evaluation greater than 10 percent 
for her service-connected lumbosacral strain.  Copies of the 
Court's order, the joint motion, and briefs filed in the 
appeal have been included in the claims file.

Subsequent to each Court remand additional development has 
been accomplished.  The Board remanded the appeal most 
recently in February 2004.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
currently manifested by forward flexion of 70 degrees, side 
bending of 35 degrees, and extension of 25 degrees, for a 
combined range of motion of at least 165 degrees, without 
evidence of muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Part 4, 
Diagnostic Codes 5292, 5295 (prior to September 26, 2003), 
5237 (after September 26, 2003) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board notes that during the course of this appeal the 
regulation for rating disabilities of the spine were revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The revised amended versions may only be applied 
as of their effective date and, before that time, only the 
former version of the regulation should be applied.  
VAOPGCPREC 3-2000 (April 10, 2000).

The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare ups under 38 U.S.C.A. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by among 
other things, adequate pathology.  38 C.F.R. § 4.40 (2004).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, supra.  

Prior to September 2003 the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71(a), Diagnostic Code 5292 
(effective before September 26, 2003).  The Rating Schedule 
also provided ratings for ankylosis of the lumbar spine when 
favorable (40 percent), or unfavorable (50 percent).  
38 C.F.R. § 4.17a, Diagnostic Code 5289 (effective before 
September 26, 2003).  The Rating Schedule also provided 
ratings for lumbosacral strain when with slight subjective 
symptoms only (0 percent), with characteristic pain on motion 
(10 percent), with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position (20 percent), or where severe; with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending and standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5234 to 5243 unless 5243 is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness or aching in the 
area of the spine affected by residuals of injury or disease 
as follows.  For unfavorable ankylosis of the entire spine 
(100 percent); for unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); for unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height (10 
percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
26, 2003).

Service medical records relate that in May 1987, while on 
inactive duty for training, the veteran strained her back 
while setting up a tent.  A January 1988 radiographic report 
indicates that there was no significant space narrowing.  The 
examiner commented that there was a slight loss of normal 
lordosis of the lumbar spine, which may indicate muscle 
spasm.  The examiner also indicated "[t]here is definite 
evidence of fracture seen."  Based on inservice treatment, an 
October 1989 RO decision granted service connection for 
lumbosacral strain, and assigned a noncompensable evaluation 
under Diagnostic Code 5295, effective from November 1988.  A 
September 1995 RO decision increased the evaluation to 10 
percent disabling, effective from November 1993.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the Court has held that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Id.

The report of a February 1994 VA examination reflects that 
the veteran complained of intermittent pain in the lower back 
with occasional radiation to her legs.  She indicated that 
prolonged standing or sitting aggravated the pain.  She took 
Motrin for relief.  On examination there was pain on 
palpation of the vertebra at the L5 level.  There was full 
range of motion and the back was otherwise normal.  The 
diagnoses included chronic lumbosacral strain.

The report of a June 1995 VA orthopedic examination reflects 
that the examiner had reviewed the veteran's claims file.  
The veteran moved in a manner that did not protect her back 
from motion.  There was normal lordosis.  She was able to 
bend forward until her fingers were at the tibial tubercle.  
She straightened but did not reverse the lumbar lordosis.  
Extension was to neutral with right and left bending to 10 
degrees.  There was normal symmetrical vertebral motion with 
no muscle spasm.  She walked with a normal gait and was able 
to heel and toe walk.  X-rays revealed degenerative disc 
disease at the L5 - S1 level with spurring and narrowed disc 
space.  The examiner reviewed the January 1988 radiograph 
report that reportedly indicated the presence of fractures.  
The examiner indicated that this was a typographical error, 
and that there was no evidence of fractures.  It was also 
noted that the current radiographic study failed to show any 
abnormalities.  The examiner indicated that it was not 
believed that the veteran sustained any permanent impairment 
as a result of her injury in 1987, and there was no evidence 
of fractures.  The examiner also commented that any loss of 
lordosis was immaterial and did not demonstrate any 
pathology.  The examiner further indicated that the beginning 
symptoms of degenerative lumbar disc disease was a wear and 
tear phenomenon that occurred over a period of years and was 
not the result of one acute lumbosacral sprain which had 
healed.

VA outpatient treatment records, dated in May and July 1996, 
reflect the veteran's complaints of low back pain.  She had 
good range of motion and straight leg raising was negative.  
A February 1997 VA treatment record reflects that the veteran 
underwent EMG/NCV testing which was considered negative.

A private medical report, received in June 1999, indicates 
that there was no evidence of fractures of the lumbar spine.

The report of an April 1999 VA examination reflects that 
forward flexion was accomplished to 70 degrees, extension was 
to 25 degrees, and side bending was to 35 degrees.  The 
veteran was able to heel and toe walk well.  The examiner 
commented that the extreme range of motion reported indicated 
the onset of the veteran's pain.  It was further indicated 
that the veteran was able to function within the limits of 
pain.  

During personal hearings at the RO in August 1994, May 1995, 
and August 1999, and during a hearing before the undersigned 
in March 1998, the veteran offered testimony regarding her 
back pain.  During the March 1998 hearing, at page 17, and 
during the August 1999 hearing, at Page 4, the veteran 
testified that she was unable to run anymore because of back 
pain.  During the March 1998 hearing she testified, at page 
13, that she would have pain after prolonged sitting.  She 
also testified during the March 1998 hearing, at page 10, 
that her back pain had incapacitated her at least three times 
in the prior year.

A July 2004 VA treatment record reflects that the veteran 
reported that she had been getting outside and exercising.  
She indicated that she ran twice a day and boxed twice a 
week.  An August 2004 record reflects that she reported low 
back pain that was relieved by Ibuprofen.

Evaluation of the veteran's lumbosacral strain has been 
considered under the provisions of Diagnostic Codes 5289, 
5292, and 5295 in effect prior to September 26, 2003, as well 
as Diagnostic Code 5237 in effect from September 26, 2003.  
There is no competent medical evidence indicating that the 
veteran experiences ankylosis of the lumbar spine as a result 
of her service-connected lumbosacral strain either prior to 
or from September 26, 2003.  All of the competent medical 
evidence indicates that she does not experience ankylosis of 
the lumbar spine either prior to from September 26, 2003.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 10 percent assigned on the basis 
of finding that she has ankylosis of the lumbar spine under 
the criteria in effect prior to or from September 26, 2003.

Consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
has been given.  However, the competent medical evidence 
reflects that the ranges of motion reported during 
examinations reflect limitations the veteran experiences as a 
result of pain.  There is no competent medical evidence 
indicating that the veteran currently experiences greater 
reduction of motion than that demonstrated during the April 
1999 examination.  There is no competent medical evidence 
indicating that she experienced greater than slight 
limitation of motion of the lumbar spine prior to September 
26, 2003.  Neither is there competent medical evidence 
indicating that she experienced forward flexion of not 
greater than 60 degrees or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees after 
September 26, 2003.  Rather, the competent medical evidence 
reflects that the veteran experienced range of motion greater 
than 60 degrees in forward flexion and greater than 120 
degrees combined thoracolumbar range of motion.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 10 percent under Diagnostic Code 5292 prior to 
September 26, 2003, and is against an evaluation greater than 
10 percent under Diagnostic Code 5237 from September 26, 
2003.

There is no competent medical evidence indicating that the 
veteran experienced muscle spasm on extreme forward bending 
or loss of lateral spine motion unilaterally in the standing 
position prior to September 26, 2003.  The competent medical 
evidence reflects that she did not experience these things.  
Further, the competent medical evidence indicates that she 
did not experience muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal kyphosis from 
September 26, 2003.  Rather, the competent medical evidence 
reflects that her gait was normal and that she did not 
experience such abnormal spinal contours.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent assigned under Diagnostic Code 
5295 prior to September 26, 2003, and a preponderance of the 
evidence is against an evaluation greater than 10 percent 
under Diagnostic Code 5237 from September 26, 2003.

The Board has considered whether the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321 (2004) is 
appropriate.  However, in this case, the evidence does not 
suggest that the veteran's disability produces such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321.  The case 
does not present factors such as frequent periods of 
hospitalization or marked interference with employment.

With respect to hospitalization of the veteran, a review of 
the record indicates that she has never been hospitalized for 
complaints relating to her low back.

In regards to industrial impairment, at the April 1999 VA 
examination, the veteran reported that she is a social 
worker.  She indicated that she has chronic low back pain 
with associated sense of numbness in the right leg.  On one 
or two occasions she had been unable to walk for 5 or 7 days 
because of back discomfort.  While the veteran claims that 
this is related to her service-connected lumbosacral strain, 
a review of the records does not show that her problems 
resulted from her service-connected disability.  Rather, the 
medical reports show that her nonservice-connected 
degenerative disc disease is apparently a primary factor in 
her current incapacitation.  As noted by the VA physician in 
the June 1995 examination, the veteran did not sustain any 
permanent injury as a result of her inservice injury.  
Although she now contends that her employment absences are 
related to her lumbosacral strain, she has not produced any 
documents from her place of employment implicating her 
service-connected lumbosacral strain in any employment 
difficulties.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

In this case, the VCAA had not been enacted at the time of 
the original adjudication.  The Board finds that the veteran 
has been provided VCAA content complying notice and proper 
subsequent VA process.  The VCAA notice was provided to her 
via a February 2004 letter, as well as the original statement 
of the case and supplemental statements of the case, 
including a supplemental statement of the case in January 
2005 providing the veteran with VCAA implementing 
regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, it would have been impossible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran. 

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a preadjudication 
notice is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  The veteran has been afforded 
multiple VA examinations and multiple personal hearings.  
Since the Court's decision in September 2003, updated VA 
treatment records have been obtained.  The veteran indicated 
in December 2003 that she had nothing else to submit.  
Moreover, she did not respond to a February 2004 letter 
requesting information with respect to any additional 
treatment received since December 2002 and authorization to 
obtain medical records from Dr. Eisenach.  Notably, the Court 
had remanded this matter to the Board specifically to obtain 
these records.  Without authorization, however, the Board is 
unable to obtain these records.  She responded to the most 
recent supplemental statement of the case only to ask that 
her recent VA treatment records be reviewed.  Her VA 
treatment records have been updated into January 2005.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to notify her in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence and support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied it's duty to inform and assist the veteran at every 
stage of this case.  Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

An increased rating for lumbosacral strain is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


